 Case: 1:20-cv-00180-MRB-KLL Doc #: 12 Filed: 05/15/20 Page: 1 of 2 PAGEID #: 51




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

ERICA AMANN                                        :   CASE NO. 1:20-cv-180
                                                   :
                           Plaintiff,              :   Judge Michael R. Barrett
                                                   :
vs.                                                :   Magistrate Judge Karen L. Litkovitz
                                                   :
LOW VA RATES, LLC                                  :   CORPORATE DISCLOSURE
                                                   :   STATEMENT OF DEFENDANT
                           Defendant.              :   LOW VA RATES, LLC


       Pursuant to the Corporate Disclosure Statement provision in Local Civil Rule 7.1.1: any

non-governmental corporate party to a proceeding must file a Corporate Affiliations/Financial

Interest statement identifying all of its parent, subsidiary, and other affiliate corporations and

listing any publicly held company that “controls, is controlled by, or is under common control

with a publicly controlled corporation.” A party must file the statement upon filing a complaint,

answer, motion, response or other pleadings in this Court, whichever occurs first. The obligation

to disclose any changes will be continuing throughout the pendency of this case.

        In Compliance with those provisions, this Corporate Disclosure Statement is filed on
behalf of:
                               Defendant Low VA Rates, LLC

       1.      Is said party a parent, subsidiary, or other affiliate of a publicly owned

corporation?

                                 Yes               X     No

               If the answer is Yes, list below the identity of the parent, subsidiary, or other

affiliate corporation and the relationship between it and the name party: N/A
  Case: 1:20-cv-00180-MRB-KLL Doc #: 12 Filed: 05/15/20 Page: 2 of 2 PAGEID #: 52




             2.     Is there a publicly owned corporation, not a party to the case, that has a financial

interest in the outcome?

                                    Yes               X     No

                    If the answer is YES, list the identity of such corporation and the nature of the

financial interest. N/A

                                                           Respectfully submitted,

                                                           /s/ Carolyn A. Taggart
                                                           Carolyn A. Taggart (0027107)
                                                           Porter Wright Morris & Arthur LLP
                                                           250 East Fifth Street, Suite 2200
                                                           Cincinnati, Ohio 45202-5118
                                                           Phone: (513) 369-4231
                                                           Fax: (513) 421-0991
                                                           Email: ctaggart@porterwright.com

                                                           Michael Y. Kieval (pro hac vice)
                                                           Joseph M. Katz (pro hac vice)
                                                           WEINER BRODSKY KIDER PC
                                                           1300 19th Street, NW, Fifth Floor
                                                           Washington, DC 20036
                                                           Phone: (202) 628-2000
                                                           Fax: (202) 628-2011
                                                           Email: kieval@thewbkfirm.com
                                                           Email: katz@thewbkfirm.com

                                                           Counsel for Defendant Low VA Rates, LLC



                                     CERTIFICATE OF SERVICE

             I hereby certify that on May 15, 2020 a copy of the foregoing was filed electronically

with the Clerk of the United States District Court using the CM/ECF system, which will send

notification of such filing to all attorneys of record.



                                                   /s/ Carolyn A. Taggart
                                                   Carolyn A Taggart

13341293v1
